Name: Commission Regulation (EEC) No 1349/92 of 26 May 1992 on the adjustment of certain export refunds fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 145/40 Official Journal of the European Communities 27. 5. 92 COMMISSION REGULATION (EEC) No 1349/92 of 26 May 1992 on the adjustment of certain export refunds fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, the application of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 1 6 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Articles 4 and 5 thereof, Whereas, in respect of certain products in the cereals sector, the rate of refund valid on the date on which an application for an export licence is lodged, adjusted in line with the threshold price in effect during the month in which the products are exported, is to apply to exports carried out during the period of validity of that licence upon application by the exporter, to be lodged at the same time as the application for the licence ; Article 1 1 . In respect of the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, export refunds fixed in advance between 1 and 30 June 1992 shall be adjusted in accordance with paragraph 2 upon application by exporters, where completion of the customs export formalities will take place after 30 June 1992. 2. Export refunds shall be increased by the difference as expressed in ECU per tonne between the threshold price applying in the last month of the 1991 /92, mar ­ keting year and the threshold price applying in the first month of the 1992/93 marketing year. 3 . Applications under paragraph 1 shall be submitted only by the holders of the export licences concerned to the Member State which has issued them and before customs export formalities in respect of the quantities concerned have been completed. The said Member State shall enter the adjustment to be applied in box 22 of the relevant export licence and place its stamp thereon. The Member States shall inform the Commission immediately of the quantities of products covered by applications made under paragraph 1 . Whereas certain advance-fixing certificates applied for before the end of the 1991 /92 marketing year may be used during the 1992/93 marketing year ; Whereas, in view of the special circumstances currently obtaining, appropriate arrangements should be introduced to allow an adjustment of refunds upon application by the exporter before customs export formalities are completed, and derogations should be made from Commission Regu ­ lation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (4) and from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for Article 2 This Regulation shall enter into force on 1 June 1 992.(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 281 , 1 . 11 . 1975, p. 78 (4) OJ No L 94, 7. 4 . 1989, p. 13. O OJ No L 331 , 2. 12. 1988, p. 1 . 27. 5. 92 Official Journal of the European Communities No L 145/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission